Citation Nr: 0916139	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the Veteran's request to reopen his previously denied claim 
for service connection for a low back condition service 
connection claim as the Veteran had not submitted new and 
material evidence.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back 
condition was denied in multiple unappealed rating decisions, 
most recently in May 1999.

2.  Evidence received since the May 1999 rating decision does 
not relate to an element of the claim that was found to be 
lacking (evidence of a current disability), and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision denying service connection 
for a low back condition is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the May 1999 rating decision 
denying service connection for low back condition is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

The Veteran was provided with a January 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his request to reopen his low back condition 
service connection claim.  This letter told him what evidence 
VA would obtain, what evidence he was expected to provide, 
and of what assistance the VA could provide the Veteran in 
obtaining this evidence.  This letter also notified the 
Veteran that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini.

The Veteran has substantiated his status as a Veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2004 letter.  The remaining Dingess requirements 
were satisfied in a March 2006 letter.  The Court has held 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

An August 2004 letter also informed the Veteran that his 
claim for service connection for a low back disability had 
been previously denied, informed him of the need for new and 
material evidence to reopen the claims, provided regulatory 
definitions of "new" and "material" and informed him that 
the bases for the prior denial was that the back disability 
was found not to be service connected.  

The explanation of the basis for the prior denial may not 
have been very illuminating, but the Veteran had received 
notice of the prior denials and a copy of the rating decision 
issued in the course of the most recent final denial in May 
1999.  He also received a more detailed explanation for the 
basis for the prior denial in a December 1986, Board 
decision.  Hence, the Veteran should have been put on notice 
as to what was required.  Sanders v. Nicholson, 487 F.3d 881, 
888-9 (Fed. Cir. 2007) overruled on other grounds Shinseki v. 
Sanders, 556 U. S. __ (2009), George-Harvey v. Nicholson, 21 
Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The August 2004 and March 2006 notices came after the initial 
adjudication of the claim and the timing of the notice also 
did not comply with the requirements that the notice must 
precede the adjudication.  As the Veteran's claim was 
readjudicated in a February 2005 supplemental statement of 
the case, timing deficiency with regard to the August 2004 
notice was cured.  The timing deficiency with regard to this 
March 2006 notice was cured by readjudication of the claim in 
an August 2007 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159(c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
relevant portions of his service personnel records, private 
treatment records, VA treatment records and Social Security 
Administration (SSA) records have been obtained.  

The Veteran's representative contended in a written 
presentation to the Board that VA had a heightened duty to 
assist the Veteran in developing his claim, because of 
clinical findings that the Veteran was a poor historian.  
While the duty to assist must be tailored to the 
circumstances of each case, there is no legal or regulatory 
provision that imposes a heightened duty to assist when a 
Veteran is a poor historian.  Assuming arguendo that there 
was such a duty, the representative has not made any specific 
allegation as to what additional efforts VA should make to 
comply.  There are no indications of missing relevant 
records.

The Veteran has not been afforded an orthopedic examination 
for his low back condition service connection claim.  Any 
duty to request an examination or obtain an opinion only 
arises if new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim, as 
discussed below, has not been reopened and a VA examination 
is therefore not required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Additionally, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Factual Background

The RO originally denied the claim for service connection for 
a low back condition in a May 1980 rating decision on the 
basis that the Veteran's service treatment records were 
negative for the diagnosis of a back condition, and there was 
no evidence of a continuity of back condition.  A notice of 
disagreement (NOD) was not received regarding this 
determination and the decision is final.

The evidence considered in the RO's May 1980 rating decision 
included the Veteran's service treatment records.  The 
Veteran's April 1973 entrance examination was negative for 
any relevant abnormalities.  A mild lumbar spasm was noted in 
a November 1973 treatment note and the Veteran was referred 
to physical therapy.  He reported in a November 1973 physical 
therapy note that he had injured his back after lifting a 
garbage can.  The Veteran was discharged from physical 
therapy with "some relief" after completing 11 sessions in 
a November 1973 treatment note.  An accompanying physical 
profile indicates that the Veteran was restricted from 
lifting items over 15 pounds, stooping, or working with any 
quick back motions for approximately six days due to lumbar 
pain.

Lumbar pain was reported on three additional occasions in 
November and December 1973.  An assessment of a mild lumbar 
sprain was made in December 1973, and the Veteran was 
instructed to take aspirin and use a heating pad to treat the 
condition.  An August 1974 treatment note reflected 
complaints of back pain, and a physical examination revealed 
mild paraspinal pain.  Back pain complaints were also noted 
in December 1974.

A January 1976 discharge examination revealed no relevant 
abnormalities and the examination was noted to have been 
"normal."  The Veteran indicated in his January 1976 Report 
of Medical History (RMH) that he suffered from recurrent back 
pain; a note from the examiner indicated that this lower back 
pain was "not a problem now."

A request to reopen the Veteran's low back condition service 
connection claim was filed in February 1981.  Additional 
evidence received since the May 1980 denial included a March 
1981 statement from the Veteran's mother.  She indicated that 
the Veteran's back condition prevented him from sleeping well 
and that he was unable to maintain employment due to his back 
condition and mental disorder.  The claim was denied in an 
April 1981 rating decision as his back condition was regarded 
as acute and transitory" and not demonstrated "on the last 
examination."

The Veteran filed a second request to reopen his low back 
condition service connection claim in June 1986.  Additional 
evidence received since the April 1981 rating decision 
included Forsyth County Department of Mental Health treatment 
records dated between August 1982 and December 1982, North 
Piedmont Area Satellite Mental Health Clinic treatment 
records dated between September 1983 and October 1984, 
Reynolds Health Center treatment records dated between 
January 1985 and June 1986 and a July 1983 VA examination.  

The Forsyth County and North Piedmont treatment records 
reflected the Veteran's psychiatric treatment and did not 
address his back condition.  The Reynolds Health treatment 
records reflected treatment for conditions unrelated to the 
Veteran's low back condition claim.

The July 1983 VA examination reflected the Veteran's reports 
of low back pain aggravated by lifting, walking, standing and 
stooping.  Physical examination revealed "full" lumbar 
range of motion with no paravertebral spasms, atrophy or 
tenderness.  The straight leg test was negative.  The Veteran 
was able to rise on his toes, walk on his heels and toes, 
squat without difficulty and walk without a limp.  The 
examiner noted that the examination was incomplete because 
the Veteran left the room for a drink of water and did not 
return.  A diagnosis of a back condition "by history" was 
made.

The Veteran's request to reopen his low claim was denied in a 
July 1986 rating decision as no additional information had 
been presented which associated any back condition with his 
service.  This decision was affirmed by the Board in the 
December 1986 decision, which found that the Veteran's in-
service back condition was acute and transitory and had 
resolved without residual disability, and that no low back 
pathology had been demonstrated after service.

A third request to reopen the Veteran's low back claim was 
received in December 1988.  Additional evidence received 
since the December 1986 Board decision included treatment 
records from Dorothea Dix Hospital dated in June 1987, 
Samaritan Medical Clinic dated between March 1988 and March 
1989, and a May 1989 VA examination.  The Dorothea Dix 
treatment records did not address the Veteran's purported low 
back condition.

Records dated in January and February 1989 from Samaritan 
Medical Clinic reflect the Veteran's complaints of chronic 
low back pain.

A May 1989 VA examination reflected the Veteran's reports of 
intermittent low back pain for the past 15 to 20 years with 
no reported history of a back injury.  He reported daily back 
pain without radiation.  

Physical examination revealed normal straight leg raising, no 
lumbar spine tenderness and no lumbar limitation of motion.  
His leg reflexes were found to be normal.  A diagnosis of low 
back pain, cause undetermined, was made.  His lumbar spine 
was found to be "normal" on an accompanying lumbar X-ray.  
The diagnosis was low back pain, cause undetermined.

The request to reopen the claim for service connection for a 
low back condition was denied in a July 1989 rating decision.  
It appears that the Veteran was only notified that his 
disabilities were found not to be severe enough to prevent 
employment.  Hence, this decision does not represent a final 
denial of the service connection claim.

A fourth request to reopen the low back claim was filed in 
January 1993.  No additional evidence was submitted, and his 
claim was administratively denied in April 1994.

The Veteran filed a fifth request to reopen his low back 
claim in December 1998.  Additional evidence received since 
the April 1994 denial included treatment records dated 
between November 1990 and December 1990 from Reynolds Health 
Center, from February 1988 to December 1996 from Forsyth-
Stokes Mental Health Center, in February 1998 from Charter 
Behavioral Health Systems.  The Forsyth-Stokes Mental Health 
Center, Charter Behavioral Health System and Centerpoint 
Human Services records documented the Veteran's continued 
treatment for psychological disorders.  

The Veteran complained of chronic low back pain in November 
and December 1990, and was advised to remain on bed rest for 
three to five days.  .

The Veteran's request to reopen his low back condition 
service connection claim was denied in a May 1999 rating 
decision as new and material evidence had not been submitted.  
It was noted that newly submitted evidence did not show 
treatment for a back disability.

The Current request to reopen the Veteran's low back 
condition service connection claim was filed in June 2004.  

He complained of a generalized "back problem" at his April 
2002 VA psychiatric examination

Additional evidence received since the May 1999 denial 
includes records from Centerpoint Human Services dated 
between February and December 2000.  He also submitted an 
April 2002 VA psychiatric examination and copies of the 
previously considered 1973 profile; records dated in July 
2004 from Forsyth Medical Center Emergency Room, a copy of 
the previously considered 1973 profile, Centerpoint Human 
Services treatment records dated between September 1998 and 
May 2001, February 1998 Wake Forest University laboratory 
results, records from High Point Regional Hospital dated in 
January 2001 and SSA records.  VA treatment records dated 
between April 2001 and January 2005 were also received.

The July 2004 Forsyth Medical Center treatment records 
indicate that the Veteran was treated for a right shoulder 
contusion and dental trauma following an alleged assault.  
Centerpoint Human Services treatment records document the 
Veteran's continued treatment for his psychiatric disorders.  
The 1998 Wake Forest University laboratory results illustrate 
the Veteran's testosterone levels.  The Veteran was admitted 
to High Point Regional Hospital in January 2001 due to bloody 
stool.

Complaints of worsened low back pain were noted in a 
September 2001 VA treatment note.  An assessment of 
mechanical low back pain was made, and the Veteran was given 
an analgesic cream and instructed to exercise.  The Veteran 
reported chronic low back pain in September 2002.

The Veteran was granted SSA benefits in a May 1985 decision 
due to his "severe psychiatric impairments."  Associated 
records contain no findings of a back disability.  He 
indicated in an October 1984 statement that low back weakness 
prevented him from standing or sitting too long and indicated 
that he had worked as a construction worker and as an 
unskilled laborer since service.  Lumbar pain since 1973 was 
noted in the Veteran's November 1983 statement.

Low Back Condition

The Veteran's low back claim was previously denied, 
essentially on the basis that a current back disability had 
not been demonstrated.  As such, competent medical evidence 
showing a current low back disability is required to reopen 
his service connection claim.

Unfortunately, no such evidence has been submitted.  The 
Veteran's newly submitted VA treatment records reflect 
complaints of low back pain and an assessment of mechanical 
low back pain.  However, no underlying low back has been 
reported.  The remainder of the newly received evidence also 
fails to show a current underlying back disability.  Pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).   

The Veteran's representative contends in the April 2009 
written presentation to the Board that the Veteran had been 
diagnosed with a low back condition by the VA in 2002.  As 
just noted, the VA treatment records document the Veteran's 
reports of pain, but do not show any underlying disability.  

The representative also pointed out that in his application 
for SSA benefits, the Veteran reported that he was disabled 
by disabilities that included "back condition."  This 
statement, however, does not show an underlying back 
disability.  The Veteran's assertion that he has a back 
condition was considered in the prior final decisions denying 
service connection for a claimed back disability.

The representative has asserted that the Veteran had not 
voiced complaints of pain between the time of his separation 
from service and the 2002 treatment records.  The July 1983 
and May 1989, VA examinations, which were of record at the 
time of prior final denials, document complaints of back 
pain.  Hence the 2002 complaints did not constitute new and 
material evidence.

As none of the additional evidence received since the May 
1999 denial contains findings establishing that the Veteran's 
has been diagnosed with a low back condition for which 
service connection can be granted, and the absence of such 
evidence was the basis for the prior denial, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for a low back condition is not 
reopened, and the appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


